Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahle (6,341,425). Kahle discloses a knife case (carrying case 18). Additionally, the knife case of Kahle is capable of holding some knife including a handle and first and second blade components interchangeably mountable on the handle, as functionally required in the preamble of claim 1. For example, the handle and blade components can be the ones shown in Kahle (as described further below), but do not have to be those exact tools.
The claimed case body can be the body of the knife case as illustrated in Fig 7. The first housing portion can be the portion of the case body on the left of the drawing (without any tools therein) and the claimed second housing portion can be the portion of the case body on the right of the drawing (with tools such as knife blade components 42 and knife handle 24 illustrated therein).
Kahle is missing an express teaching of a first, a second and third holder, as claimed to hold the blade components and the handle. On the other hand, the prior art of record shows that it is conventional to provide tool cases with holders (recesses, compartments, slots, projections, etc.) to hold tools in the tool case. Therefore, it would have been obvious to provide the knife case of Kahle with holders as claimed (such as recesses that hold the noted tools), in order to more securely hold the blade components and handle in the case and in order to prevent these tools from inadvertently falling out of the case.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736